          Case 2:19-cv-02096-APG-EJY Document 32 Filed 02/02/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 GERARDO PEREZ,                                       Case No.: 2:19-cv-02096-APG-EJY

 4         Plaintiff                                                  Order

 5 v.                                                              [ECF No. 30]

 6 JENNIFER NASH, et al.,

 7         Defendants

 8        In light of Magistrate Judge Youchah’s order denying plaintiff Gerardo Perez’s motions

 9 to separate (ECF No. 31),

10        I ORDER that plaintiff Gerardo Perez’s motion to dismiss his motions to separate (ECF

11 No. 30) is DENIED as moot.

12        DATED this 2nd day of February, 2021.

13

14
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
